DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 15, 2022 has been entered.
This Office action is responsive to an amendment filed July 15, 2022. Claims 1-7, 9-11, 22-24 & 26-28 are pending. Claims 8, 12-21 & 25 have been canceled. Claims 9 has been amended.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7, 22 & 26 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben Oren et al. (US 2014/0031800) in view of Hoem et al. (US 2011/0202084), Kleiner (US 2003/0208223), further in view of Shturman (US 5,295,958).
In regards to claim 1, Ben Oren et al. disclose a laser ablation catheter comprising: 
an inner sheath (106, 108) and an outer sheath (102); 
a plurality of optical fibers (104, 222), wherein the plurality of optical fibers (104, 222) comprise an area between the inner sheath (106, 108) and the outer sheath 102; 

    PNG
    media_image1.png
    291
    565
    media_image1.png
    Greyscale

an inner (i.e. central) lumen, wherein the inner sheath (106, 108) separates the inner (central) lumen from the plurality of optical fibers (104, 222); 
a segmented balloon assembly comprising three balloons 226a-d circumferentially aligned around the outer sheath 102 at the distal end 100 of the catheter; 
at least one inflation source coupled to the segmented balloon assembly (see at least abstract, figs. 1A-C & 2; par 0159-0160, 0163 & 0168-0169); and,
a controller (see at least fig. 12).
Ben Oren et al. disclose a laser ablation catheter, as described above, that fails to explicitly teach a catheter comprising at least one inflation source coupled to the segmented balloon assembly; and a controller comprising a non-transitory computer-readable medium containing instructions that, when executed, cause the controller to automatically rotate the catheter by sequentially inflating and deflating the three balloons according to a predetermined inflation sequence, wherein the predetermined sequence comprises (i) initially inflating the three balloons to secure the distal end of the catheter in a certain intraluminal position, and then rotating the distal end of the catheter using the three balloons by (ii) then deflating a first of the three balloons to bias the distal end of the catheter toward the direction of the deflated first of the three balloons, and (iii) then inflating the first of the three balloons while simultaneously deflating a second of the three balloons to bias the distal end of the catheter toward the deflated second of the three balloons, and (iv) then inflating the second of the three balloons while simultaneously deflating a third of the three balloons to bias the distal end of the catheter toward the deflated third of the three balloons. 
However, Hoem et al. teach that it is known to provide a catheter comprising a controller (i.e. one or more processors) comprising a non-transitory computer readable medium containing instructions that, when executed, cause the controller (i.e. one or more processors) to automatically control the inflation of a balloon according to a predetermined inflation sequence (see at least abstract, figs. 2-3; par 0029).
Moreover, Kleiner teaches that it is known to provide an ablation catheter comprising a controller (i.e., control system, see par 0154) for 
(i)  initially inflating the three balloons 106 to secure the distal end of the catheter in a certain intraluminal position (“[to assist in opening the body cavity] different ones of the segments 112 being inflated,” par 0156), and then rotating the distal end of the catheter using the three balloons 106 by
(ii)    then deflating a first of the three balloons 106 to bias the distal end of the catheter toward the direction of the deflated first of the three balloons 106 (“…deflation of the previously inflated ones”), and

    PNG
    media_image2.png
    137
    228
    media_image2.png
    Greyscale

(iii)    then inflating the first of the three balloons 106 while 
simultaneously (i.e., existing at the same time) deflating a second of the three balloons 106 to bias the distal end of the catheter toward the deflated second of the three balloons 106 (“inflation of the previously deflated balloon segments and deflation of the previously inflated ones”), and
(iv)    then inflating the second of the three balloons 106 while 
simultaneously (i.e., existing at the same time) deflating a third of the three balloons 106 to bias the distal end of the catheter toward the deflated third of the three balloons 106 (“inflation of the previously deflated balloon segments and deflation of the previously inflated ones”) (see at least figs. 22a-b & 23 and par 0156). 
	Furthermore, the Examiner takes Official notice that it is known to use a controller to control the sequential inflation and deflation of a segmented balloon assembly comprising a plurality of balloons (see at least col. 4, lines 7-34 of US 4,983,165).
Therefore, since the Examiner takes Official notice that it is known to use a controller to control the sequential inflation and deflation of a segmented balloon assembly comprising a plurality of balloons (see at least col. 4, lines 7-34 of US 4,983,165), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the catheter of Ben Oren et al. as modified by Hoem et al. comprising a controller, as taught by Hoem et al., to automatically rotate the catheter by sequentially inflating and deflating of the three balloons of Ben-Oren et al., according to a predetermined inflation sequence wherein the predetermined sequence comprises (i) initially inflating the three balloons to secure the distal end of the catheter in a certain intraluminal position, and then rotating the distal end of the catheter using the three balloons by (ii) then deflating a first of the three balloons to bias the distal end of the catheter toward the direction of the deflated first of the three balloons, and (iii) then inflating the first of the three balloons while simultaneously deflating a second of the three balloons to bias the distal end of the catheter toward the deflated second of the three balloons, and (iv) then inflating the second of the three balloons while simultaneously deflating a third of the three balloons to bias the distal end of the catheter toward the deflated third of the three balloons, as taught by Kleiner since such a modification would amount to applying a known technique (i.e. the sequence and/or steps as taught by Kleiner) to a known device (i.e. as taught by Ben-Oren et al.) ready for improvement to achieve a predictable result such as providing fine control of the leading end of the catheter by selectively forcing said leading end in a direction towards the deflated segments--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Ben Oren et al. as modified by Hoem et al. and Kleiner disclose a laser ablation catheter, as described above, that fails to explicitly teach a catheter wherein the at least one inflation source comprises a separate inflation source coupled to each corresponding balloon of the segmented balloon assembly. 
However, Shturman teaches that it is known to provide a catheter 39 wherein the at least one inflation source (73, 79) comprises a separate inflation source coupled to each corresponding balloon (70, 76) of the segmented balloon assembly (see at least fig. 27B; col. 11, lines 46-57). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the catheter of Ben Oren et al. as modified by Hoem et al. and Kleiner wherein the at least one inflation source comprises a separate inflation source coupled to each corresponding balloon of the segmented balloon assembly as taught by Shturman in order to selectively independently inflate and/or deflate each of the balloons forming the balloon assembly.
In regards to claim 2, Ben Oren et al. disclose a laser ablation catheter, wherein the inner lumen further comprises a suction channel for removing occlusive fragments during an ablation procedure (see at least fig. 2; par 0167). 
In regards to claim 3, Ben Oren et al. disclose a laser ablation catheter, wherein the plurality of optical fibers (104, 222) terminate at the distal end 100 of the catheter (see at least figs. 1A & 2). 
In regards to claim 4, Ben Oren et al. disclose a laser ablation catheter, wherein the three balloons 226a-d are in contact with the outer sheath 102 (see at least fig. 2). 
In regards to claim 7, Ben Oren et al. as modified by Kleiner and Shturman disclose a laser ablation catheter, as described above, that fails to explicitly teach a catheter wherein the segmented balloon assembly and the controller are functionally coupled. However, Hoem et al. teach that it is known to provide a catheter wherein the balloon assembly 122 and the controller (i.e. one or more processors) are functionally coupled (see at least abstract, figs. 2-3; par 0029). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant's invention was made to provide the catheter of Ben Oren et al. as modified by Kleiner and Shturman wherein the segmented balloon assembly and the controller are functionally coupled since such a modification would amount to applying a known technique (i.e. as taught by Hoem et al.) to a known device (i.e. as taught by Ben Oren et al.) ready for improvement to achieve a predictable result such as automatically implement the selective inflation and deflation of at least two balloons attached to the tip section externally at different angles, or a balloon with compartments so as to control the angle of the tip section (see at least par 0169 of Ben Oren et al.)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 22, Ben-Oren et al. as modified by Hoem et al. and Shturman disclose a laser ablation catheter, as described above, that fails to explicitly teach a catheter wherein the predetermined sequence further comprises inflating the third of the three balloons while deflating the first of the three balloons. However, Kleiner teaches that it is known to provide a catheter wherein the predetermined sequence further comprises inflating the third of the three balloons 106 while deflating the first of the three balloons 106 (“inflation of the previously deflated balloon segments and deflation of the previously inflated ones”) (see at least figs. 22a-b & 23 and par 0156). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the catheter of Ben Oren et al. as modified by Hoem et al. and Shturman wherein the predetermined sequence further comprises inflating the third of the three balloons while deflating the first of the three balloons as taught by Kleiner since such a modification would amount to applying a known technique (i.e. the sequence and/or steps as taught by Kleiner) to a known device (i.e. as taught by Ben-Oren et al.) ready for improvement to achieve a predictable result such as providing fine control of the leading end of the catheter by selectively forcing said leading end in a direction towards the deflated segments--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 26, Ben-Oren et al. as modified by Hoem et al. and Shturman disclose a catheter, as described above, that fails to explicitly teach a catheter wherein the three balloons comprise first, second, and third balloons, and the predetermined inflation sequence includes: (i)    initially inflating each of the first, second, and third balloons; (ii)    deflating the first balloon; (iii)    inflating the first balloon while deflating the second balloon; (iv)    inflating the second balloon while deflating the third balloon; (v)    inflating the third balloon while deflating the first balloon; and (vi)    repeating (ii)-(v). However, Kleiner teaches that it is known to provide a catheter (“endoscope”) wherein the three balloons 106 comprise first, second, and third balloons 112, and the predetermined inflation sequence includes: (i)  initially inflating each of the first, second, and third balloons 112 (“[to assist in opening the body cavity] different ones of the segments 112 being inflated,” par 0156); (ii) deflating the first balloon (“…deflation of the previously inflated ones”); (iii) inflating the first balloon while deflating the second balloon (“inflation of the previously deflated balloon segments and deflation of the previously inflated ones”); (iv) inflating the second balloon while deflating the third balloon (“inflation of the previously deflated balloon segments and deflation of the previously inflated ones”); (v)    inflating the third balloon while deflating the first balloon (“inflation of the previously deflated balloon segments and deflation of the previously inflated ones”); and (vi) repeating (ii)-(v) (see at least figs. 22a-b & 23 and par 0156). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the catheter of Ben-Oren et al. as modified by Hoem and Shturman wherein the three balloons comprise first, second, and third balloons, and the predetermined inflation sequence includes: (i)    initially inflating each of the first, second, and third balloons; (ii)    deflating the first balloon; (iii)    inflating the first balloon while deflating the second balloon; (iv)    inflating the second balloon while deflating the third balloon; (v)    inflating the third balloon while deflating the first balloon; and (vi) repeating (ii)-(v) as taught by Kleiner since such a modification would amount to applying a known technique (i.e. the sequence and/or steps as taught by Kleiner) to a known device (i.e. as taught by Ben-Oren et al.) ready for improvement to achieve a predictable result such as providing fine control of the leading end of the catheter by selectively forcing said leading end in a direction towards the deflated segments--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations). 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben Oren et al. (‘800) in view of Hoem et al. (‘084), Kleiner (‘223), Shturman (‘958) further in view of Khachi (US 2008/0009673).
Ben Oren et al. as modified by Hoem et al., Kleiner and Shturman disclose a laser ablation catheter, as described above, that fails to explicitly teach a catheter wherein the three balloons are functionally engaged with each other and with at least one inflation source to rotate the distal end of the catheter. 
However, Khachi teaches that it is known to provide a catheter wherein the three balloons are functionally engaged with each other and with at least one inflation source to rotate the distal end of the catheter (see at least abstract, figs. 1-2; par 0013, 0026, 0028 & 0036). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant's invention was made to provide the catheter of Ben Oren et al. as modified by Hoem et al., Kleiner and Shturman wherein the three balloons are functionally engaged with each other and with at least one inflation source, as taught by Kachi, to rotate the distal end of the catheter as taught by Kachi since such a modification would amount to applying a known technique (i.e. as taught by Kachi) to a known device (i.e. as taught by Ben-Oren et al.) ready for improvement to achieve a predictable result such as moving the distal end of the catheter either left or right, up or down, clockwise or counter-clockwise, so as to thereby provide the operator with the ability to finely adjust the position of the distal end of the catheter beyond that which is achievable by the angling controls in the control head of the catheter (see at least par 0036 of Kachi et al.)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben Oren et al. (‘800) in view of Hoem et al. (‘084), Kleiner (‘223), Shturman (‘958) further in view of further in view of Baden (US 5,658,311).
In regards to claim 5, Ben Oren et al. as modified by Hoem et al., Kleiner and Shturman disclose a laser ablation catheter, as described above, that fails to explicitly teach a catheter wherein the three balloons are functionally engaged with each other and with at least one inflation source to rotate the distal end of the catheter. However, Baden teaches that it is known to provide a catheter wherein the three balloons 34, 36, 38, 40, 42, 44 are functionally engaged with each other and with at least one inflation source (see at least abstract; figs. 1-5; col. 3, lines 4-28 & 38-41; col. 4, lines 15-31; col. 5, lines 3-25). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the catheter of Ben Oren et al. as modified by Hoem et al., Kleiner and Shturman wherein the three balloons are functionally engaged with each other and with at least one inflation source, as taught by Baden, to rotate the distal end of the catheter in order to allow the balloons to be inflated to a sufficiently high pressure without exceeding the burst strength of the balloon and which can be deflated without significant winging.
In regards to claim 6, Ben Oren et al. as modified by Hoem et al., Kleiner and Shturman disclose a laser ablation catheter, as described above, that fails to explicitly teach a catheter wherein the three balloons are functionally engaged with each other and with at least one inflation source to inflate or deflate simultaneously. However, Baden teaches that it is known to provide a catheter wherein the three balloons 34, 36, 38, 40, 42, 44 are functionally engaged with each other and with at least one inflation source to inflate or deflate simultaneously (see at least abstract; figs. 1-5; col. 3, lines 4-28 & 38-41; col. 4, lines 15-31; col. 5, lines 3-25). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the catheter of Ben Oren et al. as modified by Hoem et al., Kleiner and Shturman wherein the three balloons are functionally engaged with each other and with at least one inflation source to inflate or deflate simultaneously as taught by Baden in order to allow the balloons to be inflated to a sufficiently high pressure without exceeding the burst strength of the balloon and which can be deflated without significant winging.
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben Oren et al. (‘800) in view of Hoem et al. (‘084), Kleiner (‘223), Shturman (‘958) further in view of Rizik (US 5,628,761).
In regards to claim 5, Ben Oren et al. as modified by Hoem et al., Kleiner and Shturman disclose a laser ablation catheter, as described above, that fails to explicitly teach a catheter wherein the three balloons are functionally engaged with each other and with at least one inflation source to rotate the distal end of the catheter. However, Rizik teaches that it is known to provide a catheter wherein the three balloons 75 are functionally engaged with each other and with at least one inflation source (see at least col. 7, lines 34-51; col. 8, lines 33-47). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the catheter of Ben Oren et al. as modified by Hoem et al., Kleiner and Shturman wherein the three balloons are functionally engaged with each other and with at least one inflation source, as taught by Rizik, to rotate the distal end of the catheter in order to automatically refine more precisely the position of the distal tip of the catheter prior deploying the guidewire passage creation means, by steer the distal end of the catheter in a desired direction.
In regards to claim 6, Ben Oren et al. as modified by Hoem et al., Kleiner and Shturman disclose a laser ablation catheter, as described above, that fails to explicitly teach a catheter wherein the three balloons are functionally engaged with each other and with at least one inflation source to inflate or deflate simultaneously. However, Rizik teaches that it is known to provide a catheter wherein the three balloons 75 are functionally engaged with each other and with at least one inflation source to inflate or deflate simultaneously (see at least col. 7, lines 34-51; col. 8, lines 33-47). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the catheter of Ben Oren et al. as modified by Hoem et al., Kleiner and Shturman wherein the three balloons are functionally engaged with each other and with at least one inflation source to inflate or deflate simultaneously as taught by Baden in order to automatically refine more precisely the position of the distal tip of the catheter prior deploying the guidewire passage creation means, by steer the distal end of the catheter in a desired direction.
Claim(s) 9-10, 23-24 & 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khachi (US 2008/0009673) in view of Shu (US 6,508,784), Hoem et al. (US 2011/0202084) further in view of Kleiner (US 2003/0208223).
In regards to claim 9, Khachi discloses a segmented balloon assembly for a laser ablation catheter comprising: 
a plurality of balloons 22a-d circumferentially aligned around the distal end of the catheter 10, wherein the plurality of balloons 22a-d are functionally engaged with each other and with at least one inflation source, wherein the plurality of balloons 22a-d comprises three balloons 22a-d; and,
a controller (i.e., control means) functionally coupled to the plurality of balloons 22a-d to control inflation the sequential inflation of the plurality of balloons 22a-d according to a predetermined inflation sequence (see at least abstract, figs. 1-2; par 0013, 0026, 0028 & 0036);


    PNG
    media_image3.png
    279
    506
    media_image3.png
    Greyscale

  wherein the controller (i.e., control means) rotates the segmented balloon assembly through sequential inflation and deflation of the plurality of balloons 22a-d are according to the predetermined inflation sequence during a laser ablation procedure to produce rotational movement of the distal end of the catheter, wherein the predetermined sequence directed by the controller (i.e., control means) comprises (i) initially inflating each the three balloons, (ii) then deflating a first of the three balloons, and (iii) then inflating the first of the three balloons while deflating a second of the three balloons (see at least abstract, figs. 1-2; par 0013, 0026, 0028 & 0036). 
Kachi discloses a segmented balloon assembly, as described above, that fails to explicitly teach an assembly wherein the plurality of balloons consists of only three balloons.
However, Shu teaches that it is known to provide a segmented balloon assembly wherein the plurality of balloons consists of only three balloons (see at least abstract, fig. 5 and col. 9, lines 9-21 & 43-51).
Therefore, since Shu teaches that a segmented balloon assembly having only three balloons (44, 47, 48) as shown at least at fig. 5 thereof is a known alternative to a segmented balloons having four balloons (13, 14, 17, 18)  as shown at least at figs. 3-4 thereof (see also col. 7, lines 51-63 thereof), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the segmented balloon assembly of Kachi wherein the plurality of balloons consists of only three balloons as taught by Shu since Shu teaches that a segmented balloon assembly having only three balloons is a known alternative to a segmented balloons having four balloons.
Kachi as modified by Shu discloses a segmented balloon assembly, as described above, that fails to explicitly teach an assembly comprising a controller comprising a non-transitory computer readable medium containing instructions that, when executed, cause the controller to automatically control the sequential inflation of the plurality of balloons according to a predetermined inflation sequence; wherein the controller automatically rotates the segmented balloon assembly through sequential inflation and deflation of the plurality of balloons are according to the predetermined inflation sequence during a laser ablation procedure to produce rotational movement of the distal end of the catheter, wherein the predetermined sequence directed by the controller comprises (i) initially inflating each the three balloons, (ii) then deflating a first of the three balloons, and (iii) then inflating the first of the three balloons while deflating a second of the three balloons.
However, Hoem et al. teach that it is known to provide an assembly comprising a controller (i.e. one or more processors) comprising a non-transitory computer readable medium containing instructions that, when executed, cause the controller (i.e. one or more processors) automatically control the inflation of the plurality of balloons according to a predetermined inflation sequence (see at least abstract, figs. 2-3; par 0029).
Moreover, Kleiner teaches that it is known to provide an assembly wherein the predetermined sequence comprises (i) initially inflating each the plurality balloons 106, 

    PNG
    media_image2.png
    137
    228
    media_image2.png
    Greyscale

(ii) then deflating a first of the plurality of balloons 106, and (iii) then inflating the first of the plurality balloons 106 while deflating a second of the plurality of balloons 106 (see at least figs. 22a-b & 23 and par 0156). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant's invention was filed to provide the catheter of Kachi as modified by Shu with a controller comprising a non-transitory computer readable medium containing instructions that, when executed, cause the controller, as taught by Hoem et al., to automatically control the sequential inflation of the plurality of balloons, as taught by Kachi, according to a predetermined inflation sequence, wherein the controller, as taught by Hoem et al., automatically rotates the segmented balloon assembly through sequential inflation and deflation of the plurality of balloons are according to the predetermined inflation sequence during a laser ablation procedure to produce rotational movement of the distal end of the catheter as taught by Kachi, wherein the predetermined sequence, as taught by Kachi, directed by the controller, as taught by Hoem et al., comprises (i) initially inflating each the plurality of balloons, (ii) then deflating a first of the plurality of balloons, and (iii) then inflating the first of the three balloons while deflating a second of the plurality of balloons as taught by Kleiner since such a modification would amount to applying a known technique (i.e. the sequence and/or steps as taught by Kleiner) to a known device (i.e. as taught by Kachi) ready for improvement to achieve a predictable result such as providing fine control of the leading end of the catheter by selectively forcing said leading end in a direction towards the deflated segments--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 10, Khachi discloses a segmented balloon assembly wherein the plurality of balloons 22a-d are in contact with the outer wall of the catheter 10 (see at least abstract, figs. 1-2; par 0013, 0026, 0028 & 0036). 
In regards to claim 23, Kachi as modified by Shu and Hoem et al. discloses a segmented balloon assembly, as described above, that fails to explicitly teach a catheter, wherein the predetermined sequence further comprises inflating the second of the three balloons while deflating a third of the three balloons. However, Kleiner teaches that it is known to provide a catheter wherein the predetermined sequence further comprises inflating the second of the three balloons 106 while deflating a third of the three balloons 106 (“inflation of the previously deflated balloon segments and deflation of the previously inflated ones”) (see at least figs. 22a-b & 23 and par 0156). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the catheter of Kachi as modified by Shu and Hoem et al. wherein the predetermined sequence further comprises inflating the second of the three balloons while deflating a third of the three balloons as taught by Kleiner since such a modification would amount to applying a known technique (i.e. the sequence and/or steps as taught by Kleiner) to a known device (i.e. as taught by Kachi) ready for improvement to achieve a predictable result such as providing fine control of the leading end of the catheter by selectively forcing said leading end in a direction towards the deflated segments--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 24, Kachi as modified by Shu and Hoem et al. discloses a segmented balloon assembly, as described above, that fails to explicitly teach a catheter, wherein the predetermined sequence further comprises inflating the third of the three balloons while deflating a first of the three balloons. However, Kleiner teaches that it is known to provide a catheter wherein the predetermined sequence further comprises inflating the third of the three balloons 106 while deflating the first of the three balloons 106 (“inflation of the previously deflated balloon segments and deflation of the previously inflated ones”) (see at least figs. 22a-b & 23 and par 0156). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the catheter of Kachi as modified by Shu and Hoem et al. wherein the predetermined sequence further comprises inflating the third of the three balloons while deflating the first of the three balloons as taught by Kleiner since such a modification would amount to applying a known technique (i.e. the sequence and/or steps as taught by Kleiner) to a known device (i.e. as taught by Kachi) ready for improvement to achieve a predictable result such as providing fine control of the leading end of the catheter by selectively forcing said leading end in a direction towards the deflated segments--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 28, Kachi as modified by Shu, Hoem et al. and Shurtman disclose a balloon assembly, as described above, that fails to explicitly teach a balloon assembly wherein the three balloons comprise first, second, and third balloons, and the predetermined inflation sequence includes: (i) initially inflating each of the first, second, and third balloons; (ii) deflating the first balloon; (iii) inflating the first balloon while deflating the second balloon; (iv)    inflating the second balloon while deflating the third balloon; (v) inflating the third balloon while deflating the first balloon; and (vi) repeating (ii)-(v). However, Kleiner teaches that it is known to provide a balloon assembly 106 wherein the three balloons comprise first, second, and third balloons 112, and the predetermined inflation sequence includes: (i)  initially inflating each of the first, second, and third balloons 112 (“[to assist in opening the body cavity] different ones of the segments 112 being inflated,” par 0156); (ii) deflating the first balloon (“…deflation of the previously inflated ones”); (iii) inflating the first balloon while deflating the second balloon (“inflation of the previously deflated balloon segments and deflation of the previously inflated ones”); (iv) inflating the second balloon while deflating the third balloon (“inflation of the previously deflated balloon segments and deflation of the previously inflated ones”); (v)    inflating the third balloon while deflating the first balloon (“inflation of the previously deflated balloon segments and deflation of the previously inflated ones”); and (vi) repeating (ii)-(v) (see at least figs. 22a-b & 23 and par 0156). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the balloon assembly of Kachi as modified by Shu and Hoem wherein the three balloons comprise first, second, and third balloons, and the predetermined inflation sequence includes: (i)    initially inflating each of the first, second, and third balloons; (ii)    deflating the first balloon; (iii)    inflating the first balloon while deflating the second balloon; (iv)    inflating the second balloon while deflating the third balloon; (v)    inflating the third balloon while deflating the first balloon; and (vi) repeating (ii)-(v) as taught by Kleiner since such a modification would amount to applying a known technique (i.e. the sequence and/or steps as taught by Kleiner) to a known device (i.e. as taught by Kachi) ready for improvement to achieve a predictable result such as providing fine control of the leading end of the catheter by selectively forcing said leading end in a direction towards the deflated segments--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khachi (‘673) in view of Hoem et al. (‘084), Shu (‘784), Kleiner (‘223) further in view of Baden (US 5,658,311).
Kachi as modified by Shu and Hoem et al. and Kleiner disclose a segmented balloon assembly, as described above, that fails to explicitly teach a segmented balloon wherein the three balloons are functionally engaged with each other and with the at least one inflation source to further inflate or deflate simultaneously.
However, Baden teaches that it is known to provide a segmented balloon 20 wherein the three balloons 34, 36, 38, 40, 42, 44 are functionally engaged with each other and with the at least one inflation source to further inflate or deflate simultaneously (see at least abstract; figs. 1-5; col. 3, lines 4-28 & 38-41; col. 4, lines 15-31; col. 5, lines 3-25).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the segmented balloon assembly of Kachi as modified by Shu, Hoem et al. and Kleiner wherein the three balloons are functionally engaged with each other and with the at least one inflation source to further inflate or deflate simultaneously as taught by Baden in order to allow the balloons to be inflated to a sufficiently high pressure without exceeding the burst strength of the balloon and which can be deflated without significant winging.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khachi (‘673) in view of Shu (‘784), Hoem et al. (‘084), Kleiner (‘223) further in view of Rizik (US 5,628,761).
Kachi as modified by Shu, Hoem et al. and Kleiner disclose a segmented balloon assembly, as described above, that fails to explicitly teach a segmented balloon wherein the three balloons are functionally engaged with each other and with the at least one inflation source to further inflate or deflate simultaneously.
However, Rizik teaches that it is known to provide a segmented balloon (45, 75) wherein the three balloons 75 are functionally engaged with each other and with the at least one inflation source to further inflate or deflate simultaneously (see at least col. 7, lines 34-51; col. 8, lines 33-47).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the segmented balloon assembly of Kachi as modified by Shu, Hoem et al. and Kleiner wherein the three balloons are functionally engaged with each other and with the at least one inflation source to further inflate or deflate simultaneously as taught by Rizik in order to automatically refine more precisely the position of the distal tip of the catheter prior deploying the guidewire passage creation means, by steer the distal end of the catheter in a desired direction.
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben Oren et al. (‘800) in view of Hoem et al. (‘084), Kleiner (‘223), Shturman (‘958) further in view of Splinter (US 2009/0147257).
Ben-Oren et al. as modified by Hoem et al., Kleiner and Shturman discloses a laser ablation catheter, as described in claim 1, that fails to explicitly teach a catheter wherein the plurality of optical fibers includes a plurality of rings arranged concentrically between the inner sheath and the outer sheath, each ring including a plurality of optical fibers.
However, Splinter teaches that it is known to provide a catheter 120 wherein the plurality of optical fibers 225 includes a plurality of rings arranged concentrically between the inner sheath 220 and the outer sheath 210, each ring including a plurality of optical fibers 225 (see at least figs. 2 & 4 and par 0030 & 0034).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the catheter of Ben-Oren et al. as modified by Hoem, Kleiner and Shturman wherein the plurality of optical fibers includes a plurality of rings arranged concentrically between the inner sheath and the outer sheath, each ring including a plurality of optical fibers as taught by Splinter in order to provide for more imaging data from reflected and scattered light to be transported from inside the lumen.
Response to Arguments
Applicant's arguments filed July 13, 2022 with respect to the non-amended claims have been fully considered but they are not persuasive. The Applicant’s arguments regarding the combination of Ben Oren and Hoem have previously been addressed in previous Office action such as at least in the Office action dated February 17, 2022. 
Applicant’s arguments with respect to the amended claims have been considered but are moot because the new ground of rejection does not rely on any of the combinations of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In view of the foregoing, the rejections over at least one of Ben Oren, Hoem, Kleiner and Shturman are maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655.  The examiner can normally be reached on Mon-Fri, 9:00 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/Primary Examiner, Art Unit 3791